United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1536
                                   ___________

National Labor Relations Board,         *
                                        *
             Petitioner,                *
                                        * Petition from the United States
      v.                                * National Labor Relations Board.
                                        *
Five Star Manufacturing, Inc.,          *        [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: May 15, 2008
                                Filed: May 20, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Adopting the decision of the administrative law judge (ALJ), the National
Labor Relations Board (Board) issued an order concluding Five Star Manufacturing
(Five Star) violated 29 U.S.C. § 158(a)(1) and (a)(3)-(5) by discharging an employee
for engaging in union activities; materially changing conditions of employment in
areas that were mandatory subjects of collective bargaining, without giving the union
notice or an opportunity to negotiate, and in retaliation for employees’ union
activities; reassigning the discharged employee to less desirable work upon his
reinstatement, in retaliation for his union activities; and discharging the employee a
second time for his union activities. Five Star argues the Board’s order should not be
enforced, because the ALJ was not fair and impartial, and the ALJ’s findings, as
adopted by the Board, are not supported by substantial evidence on the record.

       To begin, we find no basis for Five Star’s argument the ALJ was not fair and
impartial, which is essentially based upon Five Star’s disagreement with the ALJ’s
credibility determinations. See Hall v. NLRB, 941 F.2d 684, 689 (8th Cir. 1991)
(rejecting the employer’s argument that the ALJ was biased and impartial where the
only supporting evidence was the ALJ’s credibility determinations). We further
conclude the Board correctly applied the law, and the Board’s findings are supported
by substantial evidence on the record as a whole. See NLRB v. Rockline Indus., Inc.,
412 F.3d 962, 966, 970 (8th Cir. 2005) (stating applicable standards of review). We
enforce the Board’s order in its entirety. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-